Citation Nr: 0829662	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type 2 (diabetes) or service-connected major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 





INTRODUCTION

The veteran had verified active service from May 1970 to July 
1976.  The record indicates that the veteran also served on 
active duty from August 1962 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The veteran's hypertension is not related to service or to 
his service-connected diabetes or depression.  


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).
 
2.	Hypertension is not related to a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran claims entitlement to service connection for 
hypertension.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in July 2003 and May 2007.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claim and of the evidence needed to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA requested from the veteran relevant 
evidence, or information regarding evidence which VA should 
obtain (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  And VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the veteran after the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notice, VA readjudicated the 
veteran's claim in an August 2007 Supplemental Statement of 
the Case.  This readjudication complies with the remedial 
actions outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  

As such, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the notice letters 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the veteran with compensation 
examinations for his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  





II.  The Merits of the Claim to Service Connection

The veteran claims that during service he incurred 
hypertension.  Alternatively, he claims that service-
connected diabetes and service-connected depression caused 
his hypertension. 

The record demonstrates that the veteran has a current 
hypertension disorder.  VA treatment records reflect 
diagnoses of hypertension, as do VA compensation examination 
reports dated in September 2003 and April 2006.  For the 
reasons set forth below, however, the Board disagrees with 
his claim for service connection.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the veteran claims service connection on a 
direct basis and on a secondary basis.  

With regard to his claim for service connection on a direct 
basis, the Board finds service connection unwarranted because 
no medical evidence of record indicates that the veteran 
incurred hypertension during service, or within one year of 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2007) 
(certain conditions, such as hypertension, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service).  Service 
medical records show no complaints, treatment, or diagnoses 
for hypertension.  The veteran's April 1976 separation report 
of medical examination notes a normal blood pressure reading 
of 128/84.  The earliest medical evidence of hypertension is 
dated in the early 2000s, at least 15 years following 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the veteran did not file a claim for 
service connection for a hypertension until January 2003, 
over 26 years following service.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).        

Moreover, the record lacks competent medical evidence of a 
nexus between the veteran's service and his hypertension.  
See 38 C.F.R. § 3.303.  

As such, the preponderance of the evidence indicates that the 
veteran's current diagnosed hypertension is not related to 
service directly.  See Pond, supra; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).

With regard to the veteran's claim for service connection on 
a secondary basis, the Board finds service connection 
unwarranted as well.  

The evidence of record clearly demonstrates that the veteran 
is service-connected for depression and for diabetes, just as 
it demonstrates that he has a current hypertension disorder.  
However, the medical evidence of record preponderates against 
the veteran's claim that his hypertension relates to either 
of these service-connected disorders.  See 38 C.F.R. § 3.310.  

The only medical evidence of record addressing secondary 
service connection is found in the September 2003 and April 
2006 VA examination reports.  The September 2003 examiner 
stated that hypertension did not relate to diabetes, while 
the April 2006 examiner also stated that the veteran's 
hypertension did not relate to diabetes.  In support, the 
examiner stated that the onset of the hypertension preceded 
the onset of the diabetes.  This examiner also stated that 
the veteran's hypertension was not related to his major 
depression.  

As such, the preponderance of the evidence indicates that the 
veteran's hypertension is not related to his service-
connected diabetes or depression.  See 38 C.F.R. § 3.310, and 
Alemany, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


